           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 1 of 30. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

   YORK COUNTY,                                 )
                                                )
                         Plaintiff,             )
               v.                               )
                                                )
   PURDUE PHARMA L.P.; PURDUE                   )
   PHARMA INC.; THE PURDUE                      )   CIVIL ACTION NO. ______
   FREDERICK COMPANY; TEVA                      )   (Removal from: Superior Court in York
   PHARMACEUTICALS USA, INC.;                   )   County, State of Maine)
   CEPHALON, INC.; JOHNSON &                    )
   JOHNSON; JANSSEN                             )
   PHARMACEUTICALS, INC.;                       )
   ORTHO-MCNEIL-JANSSEN                         )
   PHARMACEUTICALS, INC. N/K/A                  )
   JANSSEN PHARMACEUTICALS, INC.;               )
   JANSSEN PHARMACEUTICA, INC.                  )
   N/K/A JANSSEN PHARMACEUTICALS,               )
   INC.; ENDO PHARMACEUTICALS INC.;             )
   ALLERGAN PLC F/K/A ACTAVIS PLC;              )
   ALLERGAN FINANCE, LLC, F/K/A                 )
   ACTAVIS, INC., F/K/A WATSON                  )
   PHARMACEUTICALS; WATSON                      )
   LABORATORIES, INC.; ACTAVIS LLC;             )
   ACTAVIS PHARMA, INC. F/K/A                   )
   WATSON PHARMA, INC.; ENDO                    )
   HEALTH SOLUTIONS INC.; INSYS                 )
   THERAPEUTICS, INC.;                          )
   MALLINCKRODT ENTERPRISES LLC;                )
   MCKESSON CORPORATION;                        )
   CARDINAL HEALTH 110 LLC;                     )
   AMERISOURCEBERGEN DRUG                       )
   CORPORATION; CVS PHARMACY,                   )
   INC.; WALGREENS BOOTS ALLIANCE,              )
   INC. AKA WALGREEN CO.; WALMART               )
   INC.; RITE AID CORPORATION;                  )
   RITE AID OF MARYLAND, INC.;                  )
   RITE AID OF MAINE, INC.;                     )
   DOUGLAS J. JORGENSEN, D.O.;                  )
   MARK E. CIENIAWSKI, M.D.; AND                )
   MICHAEL B. BRUEHL, M.D.,                     )
                                                )
                         Defendants.            )



{W7056820.1}                                1
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 2 of 30. PageID #: 2




                                    NOTICE OF REMOVAL

           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

Defendant AmerisourceBergen Drug Corporation (“ABDC”) has removed the above-captioned

action from the Superior Court in York County, State of Maine to the United States District Court

for the District of Maine. As grounds for removal, ABDC states:

I.         NATURE OF REMOVED ACTION

           1.    On November 21, 2018, York County, Maine (“Plaintiff”) filed York County v.

Purdue Pharma L.P., et al., in the Superior Court in York County, State of Maine. The court

assigned the case Docket No. CV-18-222.

           2.    The Complaint asserts claims against four groups of Defendants.

           3.    The first group of defendants consists of Purdue Pharma L.P.; Purdue Pharma Inc.;

The Purdue Frederick Company; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson &

Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Allergan PLC f/k/a Actavis PLC; Allergan

Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.;

Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Insys Therapeutics, Inc.; and

Mallinckrodt Enterprises LLC (collectively, “Manufacturer Defendants”). Compl. ¶¶ 61-84.

           4.    The second group of defendants consists of McKesson Corporation; Cardinal

Health 110 LLC; and AmerisourceBergen Drug Corporation (collectively, “Distributor

Defendants”). Id. ¶¶ 85-104.

           5.    The third group of defendants consists of CVS Pharmacy, Inc.; Walgreens Boots

Alliance, Inc.; Walmart Inc.; Rite Aid Corporation; Rite Aid of Maryland, Inc.; and Rite Aid of

Maine, Inc. (collectively, “Retail Pharmacy Defendants”). Id. ¶¶ 105-111.
{W7056820.1}                                     2
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 3 of 30. PageID #: 3




           6.    The fourth and final group of defendants consists of Douglas J. Jorgensen, D.O.;

Mark E. Cieniawski, M.D.; and Michael B. Bruehl, M.D. (collectively, “Individual Defendants”).

Id. ¶¶ 112-125.

           7.    With respect to the Distributor Defendants, Plaintiff complains of over-distribution

of prescription opioids into Maine and alleges that the Distributor Defendants “delivered an

excessive and unreasonable amount of opioid pain medications to retailers in York.” Id. ¶ 757.

           8.    The Complaint asserts six counts against Distributor Defendants: violation of the

Maine Unfair Trade Practices Act (Count I); public nuisance (Count II); fraud (Count III); unjust

enrichment (Count IV); negligence (Count V); and negligent marketing (Count VI). Id. ¶¶ 855-

915, Prayer for Relief.

           9.    Although Plaintiff purports to disavow stating a federal question, id. ¶ 59, Plaintiff

pleads, among other things, that Distributor Defendants were required to “report suspicious orders

[of controlled substances] to the proper authorities and governing bodies,” id. ¶ 739, that

Distributor Defendants “did not refuse to . . . ship, or supply any opioid medications to any

pharmacy in York,” id. ¶ 758, and that “[m]any of these orders should have been stopped, or at the

very least, investigated as potential suspicious orders,” id. ¶ 755.

           10.   Because the duties governing reporting and shipping “suspicious” opioid orders

arise from the federal Controlled Substances Act (“CSA”) and its implementing regulations,

Plaintiff pleads that alleged violations of federal law form the basis for its claims.

           11.   ABDC has not responded to the Complaint in state court. ABDC accepted service

on December 12, 2018, in return for an agreed-upon response deadline of March 4, 2019.

           12.   On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

formed a multidistrict litigation (“MDL”) and transferred opioid-related actions to Judge Dan



{W7056820.1}                                       3
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 4 of 30. PageID #: 4




Polster in the Northern District of Ohio pursuant to 28 U.S.C. § 1407. See In re Nat’l Prescription

Opiate Litig., MDL No. 2804 (Dec. 5, 2017), ECF No. 328. More than 1,400 opioid-related actions

are pending in the MDL, including dozens of actions originally filed within the First Circuit.1



1
  See, e.g., City of Fall River v. Purdue Pharma L.P., No. 1:18-cv-12363 (D. Mass.) (transferred
to MDL Nov. 30, 2018); City of Pittsfield v. AmerisourceBergen Drug Corp., No. 3:18-cv-30040
(D. Mass.) (transferred to MDL Apr. 4, 2018); City of Easthampton, Mass. v. AmerisourceBergen
Drug Corp., et al., No. 3:18-cv-30041 (D. Mass.) (transferred to MDL Apr. 4, 2018); City of
Northampton v. AmerisourceBergen Drug Corp., et al., No. 3:18-cv-30042 (D. Mass) (transferred
to MDL Apr. 4, 2018); City of Malden v. AmerisourceBergen Drug Corp., et al., No. 1:18-cv-
10602 (D. Mass.) (transferred to MDL Apr. 16, 2018); City of Warwick v. AmerisourceBergen
Drug Corp., et al., No. 1:18-cv-00136 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town of North
Providence v. AmerisourceBergen Drug Corp., et al., No. 1:18-cv-00137 (D.R.I.) (transferred to
MDL Apr. 16, 2018); Town of Johnston v. AmerisourceBergen Drug Corp., et al., No. 1:18-cv-
00138 (D.R.I.) (transferred to MDL Apr. 16, 2018); City of Pawtucket v. AmerisourceBergen Drug
Corp., et al., No. 1:18-cv-00139 (D.R.I.) (transferred to MDL Apr. 16, 2018); City of East
Providence v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00140 (D.R.I.)
(transferred to MDL Apr. 16, 2018); Town of Cumberland, Rhode Island v. AmerisourceBergen
Drug Corporation, et al., No. 1:18-cv-00141 (D.R.I.) (transferred to MDL Apr. 16, 2018); City of
Central Falls, Rhode Island v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00142
(D.R.I.) (transferred to MDL Apr. 16, 2018); Town of Charlestown Rhode Island v.
AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00143 (D.R.I.) (transferred to MDL
Apr. 16, 2018); Town of Barrington v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-
00144 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town of Bristol v. AmerisourceBergen Drug
Corporation, et al., No. 1:18-cv-00145 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town of
Burrillville v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00146 (D.R.I.)
(transferred to MDL Apr. 16, 2018); Town of Coventry Rhode Island v. AmerisourceBergen Drug
Corporation, et al., No. 1:18-cv-00147 (D.R.I.) (transferred to MDL Apr. 16, 2018); City of
Cranston, Rhode Island v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00149
(D.R.I.) (transferred to MDL Apr. 16, 2018); Town of Foster v. AmerisourceBergen Drug
Corporation, et al., No. 1:18-cv-00150 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town of
Glocester v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00152 (D.R.I.) (transferred
to MDL Apr. 16, 2018); Town of Hopkinton Rhode Island v. AmerisourceBergen Drug
Corporation, et al., No. 1:18-cv-00153 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town of
Jamestown v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00154 (D.R.I.)
(transferred to MDL Apr. 16, 2018); Town of Narragansett v. AmerisourceBergen Drug
Corporation, et al., No. 1:18-cv-00155 (D.R.I.) (transferred to MDL Apr. 16, 2018); City of
Newport, Rhode Island v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00156
(D.R.I.) (transferred to MDL Apr. 16, 2018); Town of North Kingstown v. AmerisourceBergen
Drug Corporation, et al., No. 1:18-cv-00157 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town
of Richmond v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00158 (D.R.I.)
(transferred to MDL Apr. 16, 2018); Town of Smithfield v. AmerisourceBergen Drug Corporation,
et al., No. 1:18-cv-00159 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town of South Kingstown
{W7056820.1}                                     4
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 5 of 30. PageID #: 5




           13.   Three cases originally filed in Maine state court have already been removed to

federal court and transferred to MDL 2804, after Magistrate Judge Nivison stayed proceedings

pending transfer to the MDL.2

           14.   ABDC intends to tag this case immediately for transfer to the MDL.

           15.   In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served on ABDC in the state court action will be filed with the Court. See Declaration of Joshua

D. Dunlap, ¶ 4 (dated January 10, 2019) (hereinafter “Dunlap Decl.”).

II.        TIMELINESS OF REMOVAL

           16.   ABDC accepted service of the Complaint on December 12, 2018. ABDC was not

previously served with the Complaint.

           17.   In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely filed

within 30 days of service of Plaintiff’s Complaint. See Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins to run upon service of

summons and complaint).

           18.   “If defendants are served at different times, and a later-served defendant files a

notice of removal, any earlier-served defendant may consent to the removal even though that




Municipal Corporation v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00160
(D.R.I.) (transferred to MDL Apr. 16, 2018); Town of West Greenwich v. AmerisourceBergen
Drug Corporation, et al., No. 1:18-cv-00161 (D.R.I.) (transferred to MDL Apr. 16, 2018); Town
of West Warwick v. AmerisourceBergen Drug Corporation, et al., No. 1:18-cv-00162 (D.R.I.)
(transferred to MDL Apr. 16, 2018); Town of Westerly v. AmerisourceBergen Drug Corporation,
et al., No. 1:18-cv-00163 (D.R.I.) (transferred to MDL Apr. 16, 2018); City of Keene v. Purdue
Pharma L.P., et al., No. 4:18-cv-00293 (D.N.H.) (transferred to MDL Apr. 27, 2018).
2
  City of Portland v. Purdue Pharma L.P., et al., 2:18-cv-00282 (D. Me.) (transferred to MDL
Dec. 10, 2018); City of Bangor v. Purdue Pharma L.P.. et al., No. 1:18-cv-00298 (D. Me.)
(transferred to MDL Dec. 10, 2018); City of Lewiston v. Purdue Pharma L.P., et al., No. 2:18-cv-
00310 (D. Me.) (transferred to MDL Dec. 10, 2018).

{W7056820.1}                                      5
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 6 of 30. PageID #: 6




earlier-served defendant did not previously initiate or consent to removal.”               28 U.S.C.

§ 1446(b)(2)(C).

III.       PROPRIETY OF VENUE

           19.   Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the Superior

Court in York County, State of Maine, where the state court action was pending prior to removal,

is a state court within this federal district and division.

IV.        BASIS OF REMOVAL

           20.   Removal is proper pursuant to 28 U.S.C. §§ 1331 and 1441 because Plaintiff’s

claims present a substantial federal question under the CSA, 21 U.S.C. §§ 801, et seq.3

           21.   The original jurisdiction of the district courts includes jurisdiction over “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.




3
  A defendant need not overcome any artificial presumptions against removal or in favor of
remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme Court
unanimously held that the 1948 amendments to the general federal removal statute, 28 U.S.C.
§ 1441(a), trumped the Court’s prior teachings in Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100 (1941), and its antecedents, that federal jurisdictional statutes must be strictly construed
against any recognition of federal subject matter jurisdiction, with every presumption indulged in
favor of remand. Id. at 697-98 (“[W]hatever apparent force this argument [of strict construction
against removal] might have claimed when Shamrock was handed down has been qualified by later
statutory development. . . . Since 1948, therefore, there has been no question that whenever the
subject matter of an action qualifies it for removal, the burden is on a plaintiff to find an express
exception.” (emphasis added)); see also Exxon Mobil Corp. v Allapattah Servs., Inc., 545 U.S. 546,
558 (2005) (construing 1990 enactment of 28 U.S.C. § 1367, authorizing supplemental federal
subject matter jurisdiction, and holding: “We must not give jurisdictional statutes a more expansive
interpretation than their text warrants; but it is just as important not to adopt an artificial
construction that is narrower than what the text provides . . . Ordinary principles of statutory
construction apply.” (citation omitted)).
More recently, a unanimous Supreme Court in Mims v. Arrow Financial Services, LLC held:
“Divestment of district court jurisdiction should be found no more readily than divestment of state
court jurisdiction, given the longstanding and explicit grant of federal question jurisdiction in 28
U.S.C. § 1331.” 565 U.S. 368, 379 (2012) (brackets and citations omitted).

{W7056820.1}                                        6
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 7 of 30. PageID #: 7




           22.   “Whether a case ‘arises under’ federal law for purposes of § 1331” is governed by

the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535

U.S. 826, 830, 839 (2002). The artful pleading doctrine, however, “empowers courts to look

beneath the face of the complaint to divine the underlying nature of a claim, to determine whether

the plaintiff has sought to defeat removal by asserting a federal claim under state-law colors.” BIW

Deceived v. Local S6, Indus. Union of Marine & Shipbuilding Workers of Am., 132 F.3d 824, 831

(1st Cir. 1997); see also Lopez-Munoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st Cir. 2014) (“[T]he

artful pleading doctrine allows a federal court to peer beneath the local-law veneer of a plaintiff's

complaint in order to glean the true nature of the claims presented.”). “In other words, a plaintiff

may not, by the expedient of artful pleading, defeat a defendant’s legitimate right to a federal

forum.” BIW Deceived, 132 F.3d at 831.

           23.   Even when state law creates the causes of action, a complaint may raise a

substantial question of federal law sufficient to warrant removal if “vindication of a right under

state law necessarily turn[s] on some construction of federal law.” Merrell Dow Pharm. Inc. v.

Thompson, 478 U.S. 804, 808-09 (1986) (citation omitted); see Gully v. First Nat’l Bank, 299 U.S.

109, 112 (1936) (“To bring a case within [§ 1441], a right or immunity created by the Constitution

or laws of the United States must be an element, and an essential one, of the plaintiff’s cause of

action.”).

           24.   “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal

court without disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568

U.S. 251, 258 (2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308,

315 (2005). “Where all four of these requirements are met . . . jurisdiction is proper because there



{W7056820.1}                                       7
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 8 of 30. PageID #: 8




is a ‘serious federal interest in claiming the advantages thought to be inherent in a federal forum,’

which can be vindicated without disrupting Congress’s intended division of labor between state

and federal courts.” Gunn, 568 U.S. at 258; see also One & Ken Valley Hous. Grp. v. Maine State

Hous. Auth., 716 F.3d 218, 224 (1st Cir. 2013) (federal jurisdiction is proper “where a state-law

claim necessarily raises a stated federal issue, actually disputed and substantial, which a federal

forum may entertain without disturbing any congressionally approved balance of federal and state

judicial responsibilities” (citation and alteration omitted)); Rhode Island Fishermen's All., Inc. v.

Rhode Island Dep't of Envtl. Mgmt., 585 F.3d 42, 48 (1st Cir. 2009) (“To satisfy the rule, the

plaintiff's well-pleaded complaint must exhibit, within its four corners, either an explicit federal

cause of action or a state-law cause of action that contains an embedded question of federal law

that is both substantial and disputed.”).

           25.   As set forth below, this case meets all four requirements.4

           26.   Although Plaintiff ostensibly pleads some of its theories of recovery against

Distributor Defendants as state law claims, it bases the underlying theory of liability on ABDC’s

alleged violations of federal law or alleged duties arising out of federal law, specifically the CSA,

i.e., that a portion of its otherwise lawful shipments of prescription opioids were unlawful because

they were shipped in fulfillment of suspicious orders that ABDC allegedly had a duty to identify,

report, and then not ship.

           27.   The source of the asserted legal duty to monitor and report suspicious orders of

controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its implementing regulations. See



4
  The substantiality inquiry as it pertains to federal question jurisdiction is distinct from the merits
of the case and has no bearing on the strength of Plaintiff’s underlying claims. See Gunn v. Minton,
568 U.S. 251, 260 (2013) (“The substantiality inquiry under Grable looks . . . to the importance of
the issue to the federal system as a whole.”).

{W7056820.1}                                       8
           Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 9 of 30. PageID #: 9




21 C.F.R. § 1301.75(b) (duty to monitor and report suspicious orders of controlled substances).

The Complaint makes this clear on its face. See Compl. ¶ 10 n.4 (stating that “[o]pioids are

regulated as controlled substances” and referencing the CSA’s schedule of drugs); id. ¶ 132

(“opioids have been regulated at the federal level as controlled substances by the U.S. Drug

Enforcement Administration (“DEA”) since 1970,” when Congress enacted the CSA); id. ¶ 765

(discussing “the responsibilities of controlled substance manufacturers and distributors to inform

DEA of suspicious orders in accordance with 21 C.F.R. § 1301.74(b)” (quotation marks omitted));

id. ¶ 766 (discussing briefings provided to the Defendant Distributors by the DEA); id. ¶ 768

(discussing “statutory and regulatory duties” to report suspicious orders to the DEA).

           28.   The source of the asserted legal duty to suspend shipments of suspicious orders is

21 U.S.C. § 823(b) and (e), as interpreted by the Drug Enforcement Administration (“DEA”) of

the United States Department of Justice. Specifically, DEA interprets the public interest factors

for registering distributors under the CSA, 21 U.S.C. § 823(b) and (e), to impose a responsibility

on distributors to exercise due diligence to avoid filling suspicious orders that might be diverted

to unlawful uses. See Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206, 212-13 (D.C.

Cir. 2017) (citing In re Southwood Pharm., Inc., Revocation of Registration, 72 Fed. Reg. 36,487,

36,501, 2007 WL 1886484 (Drug Enf’t Admin. July 3, 2007), as source of DEA’s “Shipping

Requirement”). Again, Plaintiff’s Complaint makes this clear on its face. See Compl. ¶ 768 (citing

21 U.S.C. § 823).

           29.   Plaintiff’s theories of liability against ABDC and other Distributor Defendants, as

pled in the Complaint, are predicated on allegations that ABDC and Distributor Defendants

breached alleged duties under the CSA to implement effective controls to detect and report




{W7056820.1}                                      9
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 10 of 30. PageID #: 10




“suspicious” pharmacy orders for prescription opioids and—crucial to Plaintiff’s claims—to

refuse to ship such orders to Maine pharmacies.

           30.   Specifically, Plaintiff pleads that ABDC and the other Distributor Defendants

violated federal law with, among others, the following allegations:

                 a.     “The Defendants had a duty to notice suspicious or alarming orders of

                        opioid pharmaceuticals and to report suspicious orders to the proper

                        authorities and governing bodies including the Maine Board of Pharmacy

                        and the Maine Department of Health and Human Services.” Compl. ¶ 739.

                 b.     “The Defendants have displayed a continuing pattern of failing to submit

                        suspicious order reports.” Id. ¶ 744.

                 c.     “Despite the charges, fines, and penalties brought against the Distributor

                        Defendants in the past [by the DEA], they continued to fail to report

                        suspicious orders or prevent the flow of prescription opioids, including into

                        York.” Id. ¶ 752.

                 d.     “Many of these orders should have been stopped, or at the very least,

                        investigated as potential suspicious orders.” Id. ¶ 755.

                 e.     “[A] distributor, in addition to reporting suspicious orders, has a ‘statutory

                        responsibility to exercise due diligence to avoid filling suspicious orders

                        that might be diverted into other than legitimate medical, scientific, and

                        industrial channels.’” Id. ¶ 767 (quoting 2006 letter from DEA).

           31.   Plaintiff does not identify Maine authority to serve as the basis of its claims against

the Distributor Defendants, though it purports to do so. See Compl. ¶¶ 733, 739, 895. The only

authority it cites, Chapter 16 of the Maine Board of Pharmacy Rules, does not require wholesale



{W7056820.1}                                       10
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 11 of 30. PageID #: 11




pharmaceutical distributors to identify and report suspicious orders of controlled substances to a

Maine government official or entity, nor does it require wholesale pharmaceutical distributors to

“stop,” “prevent,” or “avoid filling” suspicious orders of controlled substances from registered

pharmacies. Instead, as Plaintiff itself alleges, that chapter simply establishes certain storage and

record-keeping requirements. 02-392 C.M.R. Chap. 16. Thus, the only conceivable basis for the

duties on which Plaintiff’s claims rest (i.e., the duties to report and halt suspicious orders for

prescription opioids) is the CSA and DEA regulations. Plaintiff therefore has pleaded federal

questions merely dressed up as state law claims.

           32.   Under the artful pleading doctrine, Plaintiff may not escape federal jurisdiction

merely by omitting citations to the federal statutes and regulations that serve as the exclusive basis

for Plaintiff’s claims. See Narragansett Indian Tribe Of Rhode Island v. Rhode Island, 407 F.3d

450, 455 n.2 (1st Cir. 2005) (“The ‘artful pleading rule’ bars a plaintiff from concealing a necessary

federal question by omitting it from the complaint.”); cf. Cavallaro v. UMass Mem’l Healthcare,

Inc., 678 F.3d 1, 5 (1st Cir. 2012) (“The interrelationship of the state claims and a [collective

bargaining agreement governed by federal law] cannot be avoided merely by refusing to identify

the [agreement] in the complaint and citing the well pleaded complaint rule.”).

           33.   The federal question presented by Plaintiff’s claims therefore is “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

           34.   First, Plaintiff’s state law claims “necessarily raise” a federal question because

“their asserted right to relief under state law requires resolution of a federal question.” Rhode

Island Fishermen’s All., 585 F.3d at 49; see also PNC Bank, N.A. v. PPL Elec. Util. Corp., 189 F.

App’x 101, 104 n.3 (3d Cir. 2006) (federal question necessarily raised where “the right to relief



{W7056820.1}                                     11
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 12 of 30. PageID #: 12




depends upon the construction or application of federal law.” (citation omitted)); see also N.

Carolina by & through N. Carolina Dep’t of Admin. v. Alcoa Power Generating, Inc., 853 F.3d

140, 146 (4th Cir. 2017) (“Regardless of the allegations of a state law claim, ‘where the vindication

of a right under state law necessarily turns on some construction of federal law,’ the claim arises

under federal law and thus supports federal question jurisdiction under 28 U.S.C. § 1331.”

(alteration omitted)); Virgin Islands Hous. Auth. v. Coastal Gen. Constr. Servs. Corp., 27 F.3d

911, 916 (3d Cir. 1994) (“[A]n action under 28 U.S.C. § 1331(a) arises only if the complaint seeks

a remedy expressly granted by federal law or if the action requires construction of a federal statute,

or at least a distinctive policy of a federal statute requires the application of federal legal principles”

(emphasis added)).

           35.   As pled, Plaintiff’s claims against ABDC and the other Distributor Defendants

require Plaintiff to establish that Distributor Defendants breached duties arising solely under

federal law, by failing to stop shipments of otherwise lawful orders of controlled substances into

Maine.

           36.   For example, in pleading negligence, Plaintiff alleges that Distributor Defendants

“have a duty to exercise reasonable care in the distribution of opioids,” that Distributor Defendants

“breached this duty by failing to take any action to prevent or reduce the distribution of opioids.”

Compl. ¶¶ 891, 892 (Count V). As noted, however, the alleged duty to prevent or halt shipments

of suspicious orders arises solely under the federal CSA, and not under state law. “Thus, it is not

logically possible for [Plaintiff] to prevail on this cause of action without affirmatively answering

the embedded question of whether federal law” required Distributor Defendants to report and halt

shipments of suspicious orders for prescription opioids under the circumstances. Rhode Island

Fishermen’s All., 585 F.3d at 49. “That is enough to make out a federal question.” Id.



{W7056820.1}                                        12
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 13 of 30. PageID #: 13




           37.   While plaintiffs are masters of their complaints, and they “may avoid federal

jurisdiction by exclusive reliance on state law,” Caterpillar, Inc. v. Williams, 482 U.S. 386, at 392

(1987) (emphasis added), Plaintiff here alleges violations of federal duties as the basis for its state-

law claims.5 Although Plaintiff refers in passing to “Maine statutes” that it claims gives rise to the

same duties, see Compl. ¶ 895, it nowhere identifies any specific provision of state law that creates

a duty for wholesale distributors of controlled substances to report or refuse to fill suspicious orders

for prescription opioids. Tellingly, Plaintiff cites extensively to DEA letters and briefings that

establish a duty to report suspicious orders and prevent opioid diversion, id. ¶¶ 766-768, but fails

to cite any analogous state law provisions establishing that duty.

           38.   In sum, the Complaint necessarily raises a federal issue—namely, whether

Distributor Defendants violated the CSA—as well as questions regarding the scope of duties

arising under the CSA.

           39.   Second, this federal issue is “actually disputed” because the parties disagree as to

the existence and scope of alleged duties arising under the CSA and whether Distributor




5
 Furthermore, it is not necessary for federal jurisdiction that ABDC establish that all of Plaintiff’s
counts against it raise a federal question. Even if Plaintiff could prove one or more of those counts
without establishing a violation of federal law, this Court still has federal-question jurisdiction:
“Nothing in the jurisdictional statutes suggests that the presence of related state law claims
somehow alters the fact that [the] complaints, by virtue of their federal claims, were ‘civil actions’
within the federal courts’ ‘original jurisdiction.’” City of Chicago v. Int’l College of Surgeons,
522 U.S. 156, 166 (1997).
Because the Court has original jurisdiction over at least one count here, it has supplemental
jurisdiction over Plaintiff’s remaining counts against ABDC and the other Distributor Defendants,
which are so related that they “form part of the same case or controversy.” 28 U.S.C. § 1367(a);
see also Rhode Island Fishermen’s All. 585 F.3d at 48 (“[I]f the district court had original
jurisdiction over any one of these causes of action, then it had supplemental jurisdiction over the
rest.”).



{W7056820.1}                                      13
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 14 of 30. PageID #: 14




Defendants violated their duties that, as Plaintiff pleads them, arise only under the CSA. Indeed,

this federal issue is the “central point of dispute.” Gunn, 568 U.S. at 259.

           40.   Third, the federal issue presented by Plaintiff’s claims is “substantial.” “The

substantiality inquiry under Grable looks . . . to the importance of the issue to the federal system

as a whole.” Gunn, 568 U.S. at 260. Among other things, the Court must assess whether the

federal government has a “strong interest” in the federal issue at stake and whether allowing state

courts to resolve the issue will “undermine the development of a uniform body of [federal] law.”

Id. at 260-62 (citation omitted); Municipality of Mayaguez v. Corporacion Para el Desarrollo del

Oeste, Inc., 726 F.3d 8, 14 (1st Cir. 2013) (“[A] federal issue may also be substantial where the

resolution of the issue has ‘broader significance ... for the Federal Government.’” (quoting Gunn,

568 U.S. at 260)). As the Supreme Court explained in Grable, “[t]he doctrine captures the

commonsense notion that a federal court ought to be able to hear claims recognized under state

law that nonetheless turn on substantial questions of federal law, and thus justify resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.” 545

U.S. at 312.

           41.   Plaintiff’s theories of Distributor Defendants’ liability necessarily require that a

court determine the existence and scope of Distributor Defendants’ obligations under federal law

because regulation of controlled substances is first and foremost federal regulation. Compl. ¶¶ 9

n.4, 132 (discussing federal regulation of controlled substances). Indeed, Congress designed the

CSA with the intent of reducing illegal diversion of controlled substances, “while at the same time

providing the legitimate drug industry with a unified approach to narcotic and dangerous drug

control.” H.R. Rep. No. 1444, 91st Cong. (2nd Sess. 1970), as reprinted in 1970 U.S.C.C.A.N.

4566, 4571-72.



{W7056820.1}                                      14
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 15 of 30. PageID #: 15




           42.   Plaintiff’s theories of Distributor Defendants’ liability thus “involve aspects of the

complex federal regulatory scheme applicable to” the national prescription drug supply chain,

Broder v. Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005), and are “sufficiently

significant to the development of a uniform body of [controlled substances] regulation to satisfy

the requirement of importance to the federal system as a whole,” NASDAQ OMX Grp., Inc. v. UBS

Sec., LLC, 770 F.3d 1010, 1024 (2d Cir. 2014). The CSA itself notes that “illegal importation,

manufacture, distribution, and possession and improper use of controlled substances have a

substantial and detrimental effect on the health and general welfare of the American people” and

that “[f]ederal control of the intrastate incidents of the traffic in controlled substances is essential

to the effective control of the interstate incidents of such traffic.” 21 U.S.C. § 801. Furthermore,

“minimizing uncertainty over” reporting obligations under the CSA “fully justifies resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.” New

York ex rel. Jacobson v. Wells Fargo Nat’l Bank, N.A., 824 F.3d 308, 317-18 (2d Cir. 2016); see

also PNC Bank, N.A., 189 F. App’x at 104 n.3 (state law claim “raises a substantial federal

question-the interpretation of” federal statute “over which the District Court properly exercised

removal jurisdiction”); Rhode Island Fishermen’s All., 585 F.3d at 51 (“[T]here is a substantial

federal interest in ensuring that actions taken in pursuance of [federal regulatory programs] receive

the uniformity of interpretation that a federal forum offers.”). Thus, “[g]iven that . . . the plaintiffs’

claims turn on the interpretation of the federal regulations governing” the distribution of controlled

substances “and the importance of those regulations to the Congressional scheme, this case plainly

falls within the narrow swath of cases described in Grable.” Anversa v. Partners Healthcare Sys.,

Inc., 835 F.3d 167, 174 n.5 (1st Cir. 2016).




{W7056820.1}                                       15
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 16 of 30. PageID #: 16




           43.   Plaintiff’s attempt to enforce the CSA raises a substantial federal question even

though the CSA does not provide for a private right of action. In 2005, in Grable, the Supreme

Court held that lack of a federal cause of action does not foreclose federal-question jurisdiction.

The Court stated that applying Merrell Dow too narrowly would both “overturn[ ] decades of

precedent,” and “convert[ ] a federal cause of action from a sufficient condition for federal-

question jurisdiction into a necessary one.” Grable, 545 U.S. at 317; see also, e.g., Ranck v. Mt.

Hood Cable Reg. Comm’n, No. 3:16-cv-02409-AA, 2017 WL 1752954, at *4-*5 (D. Or. May 2,

2017) (state law claims based on violations of Cable Communications Policy Act raise substantial

federal questions and satisfy Grable even though no private right of action exists under Act).

           44.   Removal is particularly appropriate here because Plaintiff’s action is but one of

more than a thousand similar actions nationwide pending in the MDL in the Northern District of

Ohio. Indeed, Plaintiff alleges that the Distributor Defendants engaged in the same wrongful

conduct “in York as they did nationwide.” Compl. ¶ 195. The MDL judge, Judge Polster, is

attempting to achieve a national solution to this nationwide problem.6

           45.   Fourth, and finally, the federal issue also is capable of resolution in federal court

“without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

Federal courts exclusively hear challenges to DEA authority to enforce the CSA against

distributors, and litigating this case in a state court runs the risk of the state court applying federal

requirements inconsistently with the manner in which the federal agency tasked with enforcing the

CSA—the DEA—applies them. Federal jurisdiction is therefore “consistent with congressional



6
  Less than two months after the MDL was created, Judge Polster convened the first day-long
settlement conference on January 31, 2018. Judge Polster required attendance by party
representatives and their insurers and invited attendance by Attorneys General and representatives
of the DEA and FDA.

{W7056820.1}                                       16
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 17 of 30. PageID #: 17




judgment about the sound division of labor between state and federal courts governing the

application of § 1331.” PNC Bank, N.A., 189 F. App’x at 104 n.3.

           46.   In summary, removal of this action is appropriate because Plaintiff’s “state-law

claim[s] necessarily raise a stated federal issue, actually disputed and substantial, which a federal

forum may entertain without disturbing any congressionally approved balance of federal and state

judicial responsibilities.” Grable, 545 U.S. at 314; see also, e.g., PNC Bank, N.A., 189 F. App’x

at 104 n.3 (state law claim based on violation of Internal Revenue Code “gives rise to federal-

question jurisdiction” under Grable); New York ex rel. Jacobson, 824 F.3d at 315–18 (state law

claims based on defendant’s alleged violation of Internal Revenue Code satisfy Grable); NASDAQ

OMX Grp., Inc., 770 F.3d at 1031 (state law claims premised on violations of Exchange Act

“necessarily raise disputed issues of federal law of significant interest to the federal system as a

whole”); Gilmore v. Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012) (“Although plaintiffs

could lose their conversion claim without the court reaching the federal question, it seems that they

cannot win unless the court answers that question. Thus, plaintiffs’ ‘right to relief necessarily

depends on resolution of a substantial question of federal law.’”) (citation omitted); Broder, 418

F.3d at 196 (state law claims premised on cable provider’s alleged violations of Communication

Act’s uniform rate requirement satisfy “Grable test for federal-question removal jurisdiction”);

Ranck, No. 3:16-cv-02409-AA, 2017 WL 1752954, at *5 (state law claims based on violations of

Cable Communications Policy Act satisfy Grable).

           47.   To the extent that the Court determines that some, but not all, of Plaintiff’s claims

state a substantial federal question, the Court can evaluate whether to retain the non-federal claims

against the Manufacturer Defendants, Distributor Defendants, Retail Pharmacy Defendants, and

Individual Defendants under the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367(a).



{W7056820.1}                                      17
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 18 of 30. PageID #: 18




V.         OTHER REMOVAL ISSUES

           48.   Under 28 U.S.C. § 1446(b)(2)(A), all defendants that have been properly joined

and served must join or consent to removal.

           49.   The following Defendants have been served in this action and consent to

removal, as indicated by their counsel’s signatures below: Purdue Pharma L.P.; Purdue Pharma

Inc.; The Purdue Frederick Company; Cephalon, Inc.; Johnson & Johnson; Janssen

Pharmaceuticals,      Inc.;   Ortho-McNeil-Janssen     Pharmaceuticals,     Inc.   n/k/a    Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo

Health Solutions Inc.; Endo Pharmaceuticals Inc.; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a

Watson Pharmaceuticals, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.;

Insys Therapeutics, Inc.; Mallinckrodt Enterprises LLC; McKesson Corporation; Cardinal Health

110 LLC; CVS Pharmacy, Inc.; Walgreens Boots Alliance, Inc.; Walmart Inc.; Rite Aid

Corporation; Rite Aid of Maryland, Inc.; Rite Aid of Maine, Inc.; Douglas J. Jorgensen, D.O.;

Mark E. Cieniawski, M.D.; and Michael B. Bruehl, M.D.

           50.   The following Defendants have not been properly served, and thus their consent to

removal is not required: Teva Pharmaceuticals USA, Inc.; Allergan PLC f/k/a Actavis PLC7;

Watson Laboratories, Inc. Nevertheless, they consent to removal as indicated by their counsel’s

signatures below.

           51.   By filing this Notice of Removal, ABDC and the consenting Defendants expressly

reserve, and do not waive, any and all defenses that may be available to them, including those




7
  Allergan plc, an Irish corporation, disputes that it has been served, but nevertheless consents to
removal and expressly reserves all rights and defenses including those related to personal
jurisdiction and service of process.

{W7056820.1}                                    18
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 19 of 30. PageID #: 19




related to personal jurisdiction and service of process.8 If any question arises as to propriety of

removal to this Court, ABDC requests the opportunity to present a brief and oral argument in

support of its position that this case has been properly removed.

           52.   Pursuant to 28 U.S.C. § 1446(d), ABDC will promptly file a copy of this Notice of

Removal with the clerk of the state court where the lawsuit has been pending and serve notice of

the filing of this Notice of Removal on Plaintiff.

           53.   ABDC reserves the right to amend or supplement this Notice.

           WHEREFORE, ABDC removes this action, pending in the Superior Court in York

County, State of Maine, Docket No. CV-18-222, to this Court.

    DATED: January 10, 2019                          /s/ Joshua D. Dunlap
                                                     Joshua D. Dunlap
                                                     Kyle M. Noonan
                                                     Pierce Atwood LLP
                                                     Merrill's Wharf
                                                     254 Commercial Street
                                                     Portland, ME 04101
                                                     (207) 791-1100
                                                     jdunlap@pierceatwood.com
                                                     knoonan@pierceatwood.com

                                                     Counsel for AmerisourceBergen Drug
                                                     Corporation




8
 Douglas Jorgensen, D.O., Mark Cieniawski, M.D., and Michael Bruehl, M.D., expressly reserve,
and do not waive, any and all defenses that may be available to them, including misjoinder, the
Maine Health Security Act, 24 M.R.S. § 2851, and Maine’s anti-SLAPP statute, 14 M.R.S. § 556.

{W7056820.1}                                     19
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 20 of 30. PageID #: 20




                                            CONSENTS TO REMOVAL

                                            /s/ Mark Cheffo
                                            Mark Cheffo*
                                            DECHERT LLP
                                            Three Bryant Park
                                            1095 Avenue of the Americas
                                            New York, NY 10036
                                            (212) 698-3500
                                            Mark.Cheffo@dechert.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Counsel for Purdue Pharma L.P.; Purdue
                                            Pharma Inc.; and The Purdue Frederick
                                            Company, Inc.




{W7056820.1}                               20
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 21 of 30. PageID #: 21




                                            /s/ Jeff Goldman
                                            Jeff Goldman, Bar No. (004006)
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            One Federal Street
                                            Boston, MA 02110-1776
                                            Telephone: 617.341.7700
                                            jeff.goldman@morganlewis.com

                                            Steven A. Reed*
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1701 Market Street
                                            Philadelphia, PA 19103
                                            Telephone: 215.963.5000
                                            steven.reed@morganlewis.com

                                            Stacey Anne Mahoney*
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            101 Park Avenue
                                            New York, NY 10178-0060
                                            Telephone: 212.309.6000
                                            stacey.mahoney@morganlewis.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Counsel for Teva Pharmaceuticals USA, Inc.;
                                            Cephalon, Inc.; Watson Laboratories, Inc.;
                                            Actavis LLC; and Actavis Pharma, Inc. f/k/a
                                            Watson Pharma, Inc.




{W7056820.1}                               21
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 22 of 30. PageID #: 22




                                            /s/ Charles C. Lifland
                                            Charles C. Lifland*
                                            O’MELVENY & MYERS LLP
                                            400 S. Hope Street
                                            Los Angeles, CA 90071
                                            Telephone: (213) 430-6000
                                            clifland@omm.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Counsel for Johnson & Johnson; Janssen
                                            Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
                                            Pharmaceuticals, Inc. n/k/a Janssen
                                            Pharmaceuticals, Inc.; and Janssen
                                            Pharmaceutica, Inc. n/k/a Janssen
                                            Pharmaceuticals, Inc.


                                            /s/ Karen Frink Wolf
                                            Karen Frink Wolf
                                            VERRILL DANA, LLP
                                            One Portland Square
                                            P.O. Box 586
                                            Portland, Maine 04112-0586
                                            Tel: (207) 253-4484
                                            Fax: (207) 253-4485
                                            kwolf@verrilldana.com

                                            Counsel for Endo Pharmaceuticals Inc. and
                                            Endo Health Solutions Inc.




{W7056820.1}                               22
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 23 of 30. PageID #: 23




                                            /s/ Donna Welch, P.C.
                                            Donna Welch, P.C.*
                                            Martin L. Roth*
                                            Timothy W. Knapp*
                                            KIRKLAND & ELLIS LLP
                                            300 North LaSalle, Chicago, IL 60654
                                            Telephone: (312) 862-2000
                                            Facsimile: (312) 862-2200
                                            donna.welch@kirkland.com
                                            rothm@kirkland.com
                                            tknapp@kirkland.com

                                            Jennifer G. Levy, P.C.*
                                            KIRKLAND & ELLIS LLP
                                            655 Fifteenth Street, N.W.
                                            Washington, D.C. 20005
                                            Telephone: (202) 879-5000
                                            Facsimile: (202) 879-5200
                                            jennifer.levy@kirkland.com
                                            * denotes national counsel who will seek
                                            pro hac vice admission

                                            Counsel for Allergan Finance, LLC f/k/a
                                            Actavis, Inc. f/k/a Watson Pharmaceuticals,
                                            Inc.




{W7056820.1}                               23
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 24 of 30. PageID #: 24




                                            /s/ Katherine S. Perry
                                            Katharine S. Perry, No. 009944
                                            ADLER POLLOCK & SHEEHAN P.C.
                                            175 Federal Street, 10th Floor
                                            Boston, MA 02110
                                            Tel: (617) 482-0600
                                            Fax: (617) 482-0604
                                            Email: kperry@apslaw.com

                                            J. Matthew Donohue* (Trial Attorney)
                                            Joseph L. Franco*
                                            HOLLAND & KNIGHT LLP
                                            2300 U.S. Bancorp Tower
                                            111 S.W. Fifth Avenue
                                            Portland, OR 97204
                                            Telephone: 503.243.2300
                                            Facsimile: 503.241.8014
                                            matt.donohue@hklaw.com
                                            joe.franco@hklaw.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Counsel for Insys Therapeutics, Inc.




{W7056820.1}                               24
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 25 of 30. PageID #: 25




                                            /s/ Timothy C. Woodcock
                                            Timothy C. Woodcock
                                            Maine Bar No. 1663
                                            Eaton Peabody
                                            80 Exchange Street
                                            Bangor, Maine 04401
                                            Telephone: (207) 992-4338
                                            twoodcock@eatonpeabody.com

                                            Brien T. O’Connor*
                                            Andrew J. O’Connor*
                                            ROPES & GRAY LLP
                                            Prudential Tower, 800 Boylston Street
                                            Boston, MA 02199-3600
                                            Telephone: (617) 235-4650
                                            Brien.O’Connor@ropesgray.com
                                            Andrew.O’Connor@ropesgray.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Counsel for Mallinckrodt Enterprises LLC


                                            /s/ Melissa M. Hanlon
                                            Melissa M. Hanlon, Esq. (Maine Bar
                                            No. 09449)
                                            SULLOWAY & HOLLIS, P.L.L.C.
                                            9 Capitol Street
                                            Concord, NH 03301
                                            (603) 224-2341
                                            mhanlon@sulloway.com

                                            Counsel for McKesson Corporation




{W7056820.1}                               25
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 26 of 30. PageID #: 26




                                            /s/ Christopher D. Hawkins
                                            Christopher D. Hawkins
                                            Maine Bar No. 004096
                                            DEVINE MILLIMET & BRANCH PA
                                            111 Amherst St
                                            Manchester, NH 03101
                                            603 669-1000
                                            chawkins@devinemillimet.com

                                            Counsel for Cardinal Health 110 LLC


                                            /s/ Geraldine G. Sanchez
                                            Geraldine G. Sanchez
                                            Clifford H. Ruprecht
                                            ROACH HEWITT RUPRECHT
                                            SANCHEZ & BISCHOFF, P.C.
                                            66 Pearl Street, Suite 200
                                            Portland, Maine 04101
                                            Telephone: (207) 747-4870
                                            gsanchez@roachhewitt.com
                                            cruprecht@roachhewitt.com

                                            /s/ Conor B. O’Croinin
                                            Conor B. O’Croinin*
                                            ZUCKERMAN SPAEDER LLP
                                            100 East Pratt Street, Suite 2440
                                            Baltimore, MD 21202-1031
                                            Telephone: (410) 949-1160
                                            cocroinin@zuckerman.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Attorneys for Defendant CVS Pharmacy, Inc.




{W7056820.1}                               26
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 27 of 30. PageID #: 27




                                            /s/ Joseph L. Cahoon
                                            Joseph L. Cahoon Jr.
                                            Richardson, Whitman, Large & Badger
                                            465 Congress Str., 9th Floor
                                            Portland, ME 04101
                                            (207) 774-7474
                                            jlc@rwlb.com

                                            Counsel for Walgreens Boots Alliance, Inc.


                                            /s/ Daniel R. Mawhinney
                                            Daniel R. Mawhinney
                                            Marden Dubord Bernier & Stevens PA LLC
                                            44 Elm Street
                                            Waterville, ME 04901
                                            Telephone: (207) 873-0186
                                            Facsimile: (207) 873-2245
                                            Email: dmawhinney@mardendubord.com

                                            Christopher Lovrien*
                                            Claire E. Castles*
                                            Sarah G. Conway*
                                            JONES DAY
                                            555 South Flower St., Fiftieth Floor
                                            Los Angeles, CA 90071-2452
                                            Telephone: (213) 243-3567
                                            Facsimile: (213) 243-2539
                                            Email: cjlovrien@jonesday.com
                                            Email: ccastles@jonesday.com
                                            Email: sgconway@jonesday.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Counsel for Walmart Inc.




{W7056820.1}                               27
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 28 of 30. PageID #: 28




                                            /s/ Gerald F. Petruccelli
                                            Gerald F. Petruccelli
                                            Petruccelli, Martin & Haddow, LLP
                                            Two Monument Square
                                            Suite 900
                                            PO Box 17555
                                            Portland, ME 04112-8555
                                            207.775.0200
                                            gpetruccelli@pmhlegal.com

                                            Kelly A. Moore*
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            101 Park Avenue
                                            New York, NY 10178-0060
                                            212.309.6612
                                            kelly.moore@morganlewis.com

                                            Elisa P. McEnroe*
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1701 Market Street
                                            Philadelphia, PA 19103-2921
                                            215.963.5917
                                            elisa.mcenroe@morganlewis.com

                                            * denotes national counsel who will seek pro
                                            hac vice admission

                                            Attorneys for Rite Aid Corporation; Rite Aid of
                                            Maryland, Inc.; and Rite Aid of Maine, Inc.


                                            /s/ Maureen Sturtevant
                                            Maureen Sturtevant
                                            LAMBERT COFFIN
                                            One Canal Plaza, Suite 400
                                            P.O. Box 15215
                                            Portland, Maine 04101
                                            T: (207) 874-4000
                                            msturtevant@lambertcoffin.com

                                            Counsel for Douglas J. Jorgensen, D.O.




{W7056820.1}                               28
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 29 of 30. PageID #: 29




                                            /s/ Mark G. Lavoie
                                            Mark G. Lavoie, Esq.
                                            Joshua D. Hadiaris, Esq.
                                            NORMAN HANSON & DETROY, LLC
                                            2 Canal Plaza
                                            P.O. Box 4600
                                            Portland, ME 04112-4600
                                            T: (207) 774-7000
                                            F: (207) 775-0806
                                            mlavoie@ nhdlaw.com
                                            jhadiaris@nhdlaw.com

                                            Counsel for Mark E. Cieniawski, M.D. and
                                            Michael B. Bruehl, M.D.




{W7056820.1}                               29
         Case: 1:19-op-45191-DAP Doc #: 1 Filed: 01/10/19 30 of 30. PageID #: 30




                                    CERTIFICATE OF SERVICE

           I hereby certify that on January 10, 2019, I electronically filed the foregoing document

via e-mail to the U.S. District Court, Portland, Maine, and served same, via e-mail and US mail,

postage prepaid, upon counsel of record addressed as follows:

           James E. Belleau, Esq.
           Adam R. Lee, Esq.
           Trafton, Matzen, Belleau & Frenette, LLP
           PO Box 470, 10 Minot Ave.
           Auburn, ME 04212


 DATED at Portland, Maine, this 10th day of January, 2019


                                                                   /s/ Joshua D. Dunlap
                                                                   Joshua D. Dunlap
                                                                   Pierce Atwood LLP
                                                                   Merrill's Wharf
                                                                   254 Commercial Street
                                                                   Portland, ME 04101
                                                                   (207) 791-1100
                                                                   jdunlap@pierceatwood.com

                                                                   Counsel for AmerisourceBergen Drug
                                                                   Corporation




{W7056820.1}                                       30
